Citation Nr: 1219277	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-31 240	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire
 
 
THE ISSUES
 
1.  Entitlement to an increased rating for residuals of a C6 posterior vertebral compression fracture with C6-7 disc herniation, currently evaluated as 40 percent disabling.
 
2.  Entitlement to an increased rating for headaches, currently evaluated as 30 percent disabling.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
J. Smith, Counsel
 
INTRODUCTION
 
The Veteran served on active duty from October 1965 to November 1968, and from January 1992 to October 1992.  He also served in the reserve.
 
The appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.
 
The Board notes that additional medical evidence has been associated with the file since the issuance of the last supplemental statement of the case, and no waiver from the Veteran has been received.  This evidence, however, consists only of an October 2011 VA audiology examination report.  As such, it is not pertinent in any way to the pending claim for the Veteran's cervical spine disability, adjudicated herein.  A close review of the October 2011 report reveals no evidence or information relevant to the Veteran's cervical spine.  A waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.

The Board observes that in a May 2010 rating decision the RO granted separate 10 percent ratings for left and right upper extremity radiculopathy secondary to residuals of a C6 posterior vertebral compression fracture with C6-7 disc herniation.  The Veteran did not perfect a timely appeal to that decision, and hence, the ratings assigned are not addressed in this decision.
 
The issue of entitlement to an increased rating for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDING OF FACT
 
The Veteran's residuals of a C6 posterior vertebral compression fracture with C6-7 disc herniation are not manifested by unfavorable ankylosis of the entire spine, or by incapacitating episodes having a total duration of at least six weeks over the prior 12 months.
 
 
CONCLUSION OF LAW
 
The schedular criteria for a rating in excess of 40 percent for the Veteran's residuals of a C6 posterior vertebral compression fracture with C6-7 disc herniation are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5238 (2011).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Notice and Assistance
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).
 
In this case, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in June and September 2008 correspondence of the information and evidence needed to substantiate and complete his claim of entitlement to an increased rating for his cervical spine disability, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claim was most recently readjudicated in an April 2010 supplemental statement of the case. 
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  While the Veteran requested a personal hearing before the Board in connection with his appeal, such a hearing was scheduled for April 2012 and he failed to appear.  He has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  
 
Entitlement to an Increased Rating for Cervical Spine Disability
 
Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
 
In this case, the Veteran sustained an in-service neck fracture during a skiing accident in January 1992.  In an August 1995 rating decision, the RO granted service connection for the Veteran's cervical spine disability and assigned an initial rating of 40 percent.  VA received the Veteran's current claim for entitlement to an increased rating in April 2008.  While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
 
The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
The Board has carefully reviewed all of the pertinent evidence but finds that a rating in excess of 40 percent is not warranted.  The General Rating Formula for Diseases and Injuries of the Spine allows for ratings in excess of 40 percent for disabilities of the cervical spine where there is unfavorable ankylosis of the entire spine.  Ankylosis has been defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524, 530 (1999) (citing Dorland's Illustrated Medical Dictionary (28th Ed. 1994) at 86.)
 
In a May 2008 private medical report of Ben Benatar, M.D., the Veteran displayed cervical extension to 0 degrees, forward flexion to 30 degrees, and right and left bending to 10 degrees.  Dr. Benatar noted that as the result of bulging discs and hypertrophic degenerative changes of the apophyseal joints and disc spaces, the Veteran's disability had progressed to produce spinal stenosis.  While the range of motion of his shoulders was intact, the Veteran had also developed atrophy in the muscles of his hands, reduced grip strength, and sensory changes.  Surgery was recommended.  Dr. Benatar opined that the Veteran was totally disabled due to the disability.
 
In a July 2008 VA treatment record, the Veteran reported being in constant pain, and having very limited neck motion.  He reported that he was unable to do many of the things he had done in the past, and was unable to work because of his neck.  On examination, the Veteran displayed a guarded gait, a limited range of motion of the neck, and tenderness on palpation.  The Veteran was diagnosed with cervical spine stenosis with tingling in both hands.  He was to continue wearing his soft collar for support, and was prescribed medication.
 
On VA examination in August 2008, cervical extension was to 0 degrees, forward flexion was to 5 degrees, lateral rotation was to 20 degrees on the right and 10 degrees on the left, and lateral flexion was to 0 degrees bilaterally.  All movement was performed with pain, but without paravertebral muscle spasm.  The most significant tenderness occurred in the lateral cervical region, greater on the left side than the right.  The Veteran's active and passive range of motion of the cervical spine was not additionally limited by pain, fatigue, a lack of endurance, or incoordination on repetitive use.  There were no incapacitating events.  Work, strenuous activity, and leisure activities were limited by pain.  No surgery or hospitalizations were associated with the disability.  The Veteran had no bowel or bladder dysfunction, or saddle paresthesia.  Muscle tone and bulk were normal throughout the extremities, except for web space atrophy between the thumb and index finger bilaterally.  Diminished power, sensation, and deep tendon reflexes were noted in the upper extremities.  The Veteran's gait and station were normal, with normal arm swing and pivot turn.  The examiner opined that the Veteran was not capable of full time gainful employment.
 
An October 2009 EMG revealed radial neuropathy in the upper extremities with a chronic C6-C7 radiculopathy.
 
In a November 2009 private medical report of Dr. Benatar, extension was reported to 10 degrees, forward flexion was to 30 degrees, right and left bending were to 10 degrees, and right and left rotation were less than 10 degrees.  The Veteran had tenderness of the paracervical muscles and sensory changes in both forearms and hands.   Dr. Benatar noted that the October 2009 EMG revealed marked cervical radiculopathy and definite changes in the radial nerve in both hands, especially at C6-7 dermatomes.  He also noted that magnetic resonance imaging (MRI) studies showed marked cervical stenosis, especially at C6-7, moderate central canal stenosis, and neural foraminal stenosis.  He summarized that both the EMG and MRI were consistent with disc herniation with mild to moderate cord compression, resulting in neuropathy.  The neuropathy was extensive to both upper extremities.
 
While this evidence clearly indicates a progressive and severe disability, the evidence preponderates against finding unfavorable ankylosis of the entire spine.  Under the General Rating Formula, the next higher rating of 100 percent requires evidence of unfavorable ankylosis of the entire spine, and the medical record does not contain specific findings of unfavorable ankylosis of the cervical spine let alone the entire spine.  As such, a rating in excess of 40 percent is not warranted on the basis of ankylosis.  
 
The Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  The Board acknowledges the severe affect of the Veteran's disability on leisure activities and employment.  In this regard, however, the criteria in the General Rating Formula are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Additionally, the August 2008 VA examiner determined that the active and passive range of motion of the cervical spine is not additionally limited by pain, fatigue, a lack of endurance, or incoordination.  There is no evidence that cervical weakness is manifested by unfavorable cervical ankylosis.  As such, the Board cannot find that the Veteran's pain and functional impairment approximates unfavorable ankylosis of the entire spine.
 
The Board also notes that under the General Rating Formula, associated objective neurologic abnormalities are to be separately evaluated.  As noted above the claims file shows that in May 2010, the RO granted separate, 10 percent evaluations for radiculopathy/neuropathy of the right and left upper extremities, effective October 2009.   The Veteran did not perfect an appeal to that rating decision, and it is not for consideration.  The record does not reveal other neurological manifestations of the Veteran's cervical spine disability, apart from the radiculopathy/neuropathy of the upper extremities.  

The current version of the regulations also allows for a rating in excess of 40 percent where there is evidence of incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Incapacitating episodes are defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Here, the record does not reflect six weeks of prescribed bed rest in a twelve month period.  Indeed, the August 2008 VA examiner specifically found no incapacitating events.  As such, a rating in excess of 40 percent is not warranted on this basis.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.
 
The Board also recognizes the medical findings, including on VA examination in August 2008, that the Veteran is unemployable due to his service-connected cervical disability.  Accordingly, in a September 2008 deferred rating decision, the RO determined that a claim for a total disability rating based on individual unemployability (TDIU) had been raised, and issued a corresponding VCAA letter.  In October 2008, however, the Veteran responded that he did not request or wish for a claim for a TDIU to be processed, and that he was still attempting to maintain employment.  He has not amended this statement since the October 2008 letter.  As such, the Board finds no basis for inferring a claim of entitlement to a total disability evaluation based on individual unemployability at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Of course, should the Veteran believe that his service connected disorders alone prevent all forms of substantially gainful employment that are consistent with his education and occupational experience he should file a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, 
 
As a final point, the Board notes that, the Veteran's own assertions, and those of his representative, advanced in written statements, have been considered.  The Board finds that the lay assertions made in support of his claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's disability of the cervical spine.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board has fully considered the statements from the Veteran regarding his symptomatology; however, as indicated above, the persuasive evidence indicates that his cervical disability is consistent with the presently assigned 40 percent rating.

For all the foregoing reasons, the Board finds no basis for the assignment of a rating in excess of 40 percent or a staged rating under the applicable rating criteria.  The claim for a higher rating must be denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

 
ORDER
 
Entitlement to an evaluation in excess of 40 percent for the Veteran's cervical spine disability is denied.
 
 

REMAND
 
The Board's review of the claims file reveals that further development is necessary on the claim for entitlement to an increased evaluation for headaches.   To ensure that the record reflects the current severity of the Veteran's service-connected headaches, the Board finds an additional VA examination is needed to properly evaluate the disability.  Under the applicable diagnostic code, a 50 percent rating is warranted with evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.
 
In testimony proffered to the RO in May 2007, the Veteran characterized the headaches as "absolutely ferocious," and stated that they induced nausea, prevented sleep, precluded him from lying down, and required him to ice his head.  On VA psychiatric examination in August 2008, the Veteran reported that he was frequently incapacitated by migraine headaches.  By contrast, on VA examination in August 2008 for his spine, the Veteran specifically reported that his headaches were non-prostrating.  He reported having to treat the headaches with 15 milligrams of Morphine, and that the headaches occur on a weekly basis.  He reported suffering no visual disturbances, vomiting, or nausea.  At the conclusion of the report, the examiner offered diagnoses pertaining to the cervical spine and headaches, followed by a statement that, "this condition would render the Veteran incapable of gainful full-time employment."  It is unclear, however, to which condition the examiner was referring as causing unemployability.  In the Veteran's August 2009 VA Form 9, he stated that his headaches were constant with periodic vomiting.
 
Given this evidence, the Board finds that a current VA examination is necessary to ascertain the current severity of the Veteran's headache disability. Specifically, it must be determined whether the Veteran's headaches are prostrating and productive of severe economic inadaptability.
 
On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records.  The record reflects that the Veteran has been receiving treatment at the VA Medical Center (VAMC) in White River Junction, Vermont.  While the claims file currently includes treatment records dated though July 2008 from this facility, more recent treatment records may now be available.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should obtain all outstanding pertinent VA treatment records dated since July 2008, including any records from the White River Junction VAMC.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran should be afforded a VA neurological examination.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  
 
In accordance with the latest worksheets for rating headaches, the examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability due to headaches.  The examiner should specifically opine whether the Veteran's headaches are productive of severe economic inadaptability.   A complete rationale for any opinions expressed must be provided.
 
3.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4.  After the development requested has been completed, the RO should review the examination report to ensure that they it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documents their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  
 
5.  After the completion of any action deemed appropriate in addition to that requested above, the appellant's claim should be readjudicated.  If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


